      Case 2:18-md-02848-HB Document 785 Filed 08/11/21 Page 1 of 4



                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: ZOSTAVAX (ZOSTER VACCINE        :   MDL NO. 2848
LIVE) PRODUCTS LIABILITY               :
LITIGATION                             :
_____________________________          :
                                       :
THIS DOCUMENT RELATES TO:              :   CIVIL ACTION NO. 18-md-2848
ALL CASES                              :
_____________________________          :   ___________________________

             MEMORANDUM IN SUPPORT OF PRETRIAL ORDER NO. 373

Bartle, J.                                         August   11, 2021

          Before the court is the motion of Merck & Co., Inc.

and Merck Sharp & Dohme Corp. (collectively, “Merck”) to strike

portions of plaintiffs’ Expert Addenda.

          After the close of fact discovery in the Group

Bellwether cases, the Plaintiffs’ Executive Committee (“PEC”)

moved to compel Merck to produce discovery concerning the

individual Cycle Threshold Values and Delta CT Values obtained

from polymerase chain reaction (“PCR”) testing of rash samples

conducted in all of the Zostavax clinical trials.         The PEC

contended that it had sought this information from Merck over

several years without success, but Merck strongly disagreed that

the PEC had ever requested it.     Without resolving this dispute,

the court on June 10, 2021 ordered Merck to produce this

information on or before June 18, 2021.       Merck produced what

they had as ordered.
      Case 2:18-md-02848-HB Document 785 Filed 08/11/21 Page 2 of 4



            By June 18, 2021, the parties had served their expert

reports, and the depositions of the experts were in the process

of being scheduled or taken.     The court had also set dates for

Daubert motions.    At the status conferences on June 22 and June

29, the PEC represented to this court and to Merck’s counsel

that it would need to supplement certain of its expert reports

as a result of Merck’s recent discovery production.         However, it

repeatedly assured the court that if allowed the changes would

be quite limited and would relate solely to what Merck had

provided on June 18.    There was no indication that any

additional changes would be needed or required.        The PEC also

stated that its expert Dr. Peter Norberg would not be making any

changes to his report. The PEC’s position seemed quite

reasonable.

            Based on these representations, the court on

June 30, 2021 entered Pretrial Order (“PTO”) No. 361 which

vacated existing deadlines for expert reports, expert

depositions and Daubert motions.      PTO 361 allowed plaintiffs

until July 9, 2021 to file supplemental reports of experts while

defendant Merck was to serve any supplemental reports by July

19, 2021.    The deadline for completion of the depositions of

experts was extended to September 3, 2021 and the filing of

Daubert motions was extended to September 17, 2021.



                                  -2-
      Case 2:18-md-02848-HB Document 785 Filed 08/11/21 Page 3 of 4



          The PEC produced addenda for their expert reports on

July 9.   On July 16, 2021, Merck filed the pending motion to

strike portions of Plaintiffs’ Expert Addenda.        It maintained

that the supplemental reports of plaintiffs’ experts Dr. Pinghui

Feng and Dr. Darren Scheer go beyond Merck’s June 18, 2021

discovery production and renege on the representations of the

PEC made to the court and to Merck’s counsel.        Merck is correct.

Contrary to what the PEC had said it would do, it also served a

supplemental report of Dr. Norberg.      Merck seeks to strike this

supplement in its entirety and to strike the portions of the

supplemental reports of the other two experts that deviate from

the PEC’s representations.

          In their brief opposing Merck’s motion, PEC concedes

as it must that it made the statements that its supplemental

expert reports would be quite limited and relate only to Merck’s

June 18, 2021 production.     Aside from just one reference,

however, the PEC’s brief entirely ignores its representations.

It seeks to change the subject by arguing generally about the

right to amend expert reports.

           The court recognizes it has discretion to permit

changes to expert reports and should consider various factors

under Meyers v. Pennypack Woods Home Ownership, 559 F.2d 894,

904-05 (3d Cir. 1971) in deciding whether to do so.         Indeed, it

granted plaintiffs the opportunity to allow their experts to

                                  -3-
      Case 2:18-md-02848-HB Document 785 Filed 08/11/21 Page 4 of 4



amend their reports to include an analysis of the new

information produced by Merck on June 18, 2021.

          The PEC assured the court that it was not seeking

carte blanche for wholesale revisions to obtain a second bite at

the apple.   One of the critical Pennypack factors is whether

there has been any bad faith or willfulness in failing to comply

with a court order.    The court entered PTO No. 361 in reliance

on the PEC’s repeated representations that the supplemental

expert reports would be limited to an analysis of Merck’s June

18, 2021 production.    The PEC clearly knew the intention of this

court and flaunted it.    Here the PEC’s conduct is certainly

willful, if not in bad faith.     This is not a case where a party

simply missed a deadline.     See In re Paoli R.R. Yard PCB Litig.,

35 F.3d 717, 791-93 (3d Cir. 1994).

          Accordingly, the court will strike the supplemental

report of Dr. Norberg in its entirety and the addenda to the

reports of Dr. Feng and Dr. Scheer to the extent that they do

not rely on Merck’s June 18, 2021 discovery production.




                                  -4-
